


EXHIBIT 23


Consent of Independent Registered Public Accounting Firm


We consent to the incorporation by reference in the Registration Statement (Form
S-8 No. 333-205564) pertaining to the MeadWestvaco Corporation Savings and
Employee Stock Ownership Plan for Bargained Hourly Employees, MeadWestvaco
Corporation 2005 Performance Incentive Plan, as Amended and Restated,
MeadWestvaco Corporation Compensation Plan for Non-Employee Directors,
MeadWestvaco Corporation Deferred Income Plan, MeadWestvaco Corporation 1996
Stock Option Plan, RockTenn Amended and Restated 2004 Incentive Stock Plan,
RockTenn 2004 Incentive Stock Plan, RockTenn (SSCC) Equity Incentive Plan and
RockTenn Supplemental Retirement Savings Plan of our reports dated November 25,
2015, with respect to the consolidated financial statements of WestRock Company,
and the effectiveness of internal control over financial reporting of WestRock
Company, included in this Annual Report (Form 10-K) for the year ended
September 30, 2015.
    


/s/ Ernst & Young LLP    
Atlanta, Georgia
November 25, 2015




